Cooper, J.,
delivered the opinion of the court,
The propriety of some items of charge in the .bill of costs in this case has been called in question,/'and whether they are State’s or defendant’s costs? ’>
The fee allowed to clerk for motion for a new trial, and the fee for overruling the motion, are defendant’s costs: Hartman v. State, 2 Leg. Rep., 16.
The fee allowed an officer for executing a justice’s warrant in a criminal ease is regulated by the new Code, section 5316, sub-section 1. Sub-section 27 of the same section prescribes the fee for serving a justice’s warrant in a civil case.
*136The item in the bill of costs of one dollar to an officer “for guarding to jail,” is not warranted by the fee bill. It may be intended as an abbreviation of the charge, which is allowed, “for carrying to prison and guarding defendant, arrested by a justice’s warrant, one day.” To come within this item there must be a guarding for a reasonable part of the day, rendered necessary by the circumstances.
The fees to guards are allowed to the officers, and an item of one dollar lo a person, who does not appear to be an officer, for “guarding one day,” is not within the fee bill. It should appear that he was an officer, or a guard employed by a named officer.